Peters, P.J.
Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered July 26, 2011, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to burglary in the second degree in satisfaction of a two-count indictment. County Court advised defendant prior to his guilty plea that it would impose a prison sentence of five years to be followed by postrelease supervision of five years, and subsequently did so. Defendant now appeals, and we affirm.
Upon our review of the record, we do not agree with defendant that County Court improperly denied his application for youthful offender status. Before he pleaded guilty, defendant was made aware that County Court had no intention of granting him youthful offender status. Defendant, in any event, was part of an armed group that forcibly entered the victim’s residence, then restrained and robbed him. In view of those facts, we perceive no abuse of discretion in County Court’s ultimate decision (see People v Brodhead, 106 AD3d 1337, 1337 [2013]; *1025People v Clark, 84 AD3d 1647, 1648 [2011]). Regarding defendant’s further claim that the sentence imposed was harsh and excessive, we perceive no extraordinary circumstances or any abuse of discretion that would warrant a reduction thereof (see People v Brodhead, 106 AD3d at 1337).
Rose, Lahtinen and Garry, JJ., concur. Ordered that the judgment is affirmed.